                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


     MOBILITY WORKX, LLC,

                                Plaintiff,
                                                      Civil Action No.: 4:17-CV-00872-ALM
                 v.

     CELLCO PARTNERSHIP D/B/A                         JURY TRIAL DEMANDED
     VERIZON WIRELESS,

                                Defendant.


                          UNOPPOSED MOTION FOR
                 CONTINUANCE AND ADDITIONAL DATES FOR TRIAL

         Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”) respectfully submits this

unopposed motion to continue the March 8, 2021 trial in this case due to a scheduling conflict with

its local and lead trial counsel, Mr. Deron Dacus. As described at the November 17, 2020

telephone conference, Verizon respectfully requests that the Court provide the parties with a range

of dates for trial, such that the parties may confer and submit which dates work best for the parties,

counsel, witnesses, and clients. See Ex. 1 (Tr. of November 17, 2020 telephonic hearing) at 10:6-

9. Plaintiff Mobility Workx, LLC (“Mobility”) does not oppose this motion.1

I.     BACKGROUND

         Beginning on December 7, 2020, U.S. Patent No. 7,231,330 was set to be tried in this case.

Dkt. No. 204. On November 17, 2020, the Court called a telephone conference, at which it sua

sponte granted a continuance of the trial date in view of the continuing COVID-19 pandemic. See




1
  Mobility indicated that, given the schedules of Mobility’s principals, Mobility would prefer a
series of dates “starting in April.” See Ex. 2.
Ex. 1 at 3:5-8. At that conference, the Court stated that it would give the parties “some proposed

dates for the spring” for trial to assist with coordinating the various witnesses, counsel, and clients.

See Ex. 1 at 10:6-9; see also id. at 6:15-23 (counsel for Verizon stating that the Court providing

potential dates for trial “would be very helpful, because obviously we have to coordinate with a

bunch of witnesses” and that “to the extent the Court is able to give [counsel] a couple of dates so

[they] can go back and talk to [their] witnesses and see which of those work, that would, I think,

make it a lot easier on everybody, all the witnesses as well.”); id. at 7:25-8:4 (counsel for Mobility

stating that Mobility “also prefer[s] the certainty of knowing, so this way everyone can get

prepared in advance” and that Mobility has “a couple of university professors that will need to

make arrangements with their classes”).

          On December 8, 2020, the Court issued an order resetting trial to begin on March 8, 2021.

Dkt. No. 217. Verizon’s local and lead trial counsel, Mr. Deron Dacus, is scheduled to appear in

a patent case before your Honor in this Court beginning on March 1, 2021 as well as a patent case

before Chief Judge Gilstrap with jury selection beginning also on March 1, 2021.2,3

    II.   ARGUMENT

      A. Verizon Respectfully Requests that the Court Continue the Current Trial Date and
         Provide a Range of Potential Trial Dates

          Good cause supports a short continuance of the trial date in this case. Verizon’s local and

lead trial counsel, Mr. Deron Dacus, is scheduled to appear in two patent cases in courts in this

District beginning on March 1, 2021, and it is likely that his trial in front of Judge Gilstrap will be


2
  As this Court likely knows, Judge Gilstrap does not set definitive trial dates, but rather sets jury
selection dates with the trial occurring sometime within that month. Given Mr. Dacus’s March 1
setting in this Court, it is expected that Mr. Dacus’s trial in front of Judge Gilstrap will begin
March 8.
3
  The case before your Honor is Wapp Tech. Ltd. P’ship et al. v. Micro Focus Int’l PLC, No. 18-
cv-00469-ALM and the case before Judge Gilstrap is Gree, Inc. v. Supercell Oy, No. 19-cv-00200-
JRG-RSP.


                                                   2
moved to March 8, 2021, creating a conflict with this case. There is no indication that either of

these trials will be cancelled. Thus, good cause supports a short continuance of the March 8, 2021

trial date to accommodate Mr. Dacus’s previously scheduled appearances in two other trials in this

District.

        In the interest of efficiency, Verizon respectfully requests that the Court provide the parties

with a range of potential trial dates for this case, beginning in April,4 as the Court indicated it

would do at the November 17, 2020 telephone conference. See Ex. 1 at 10:6-9 (“So here’s what

I’ll do is I will get with my staff and see about giving y’all some proposed dates for the spring . . .

.”). Because the parties must coordinate the approaching trial date with several witnesses, counsel,

and client representatives, providing the parties with a range of dates will be helpful to organizing

schedules around that trial date, particularly in the current COVID environment where schedules

are in flux. Moreover, moving the trial to a later date that is convenient for all parties and the

Court will also help reduce the risk associated with COVID, as the vaccines will be more widely

distributed by that time. Finally, and importantly, the Plaintiff does not oppose this request. For

these reasons, Verizon respectfully requests a short continuance of trial and that the Court submit

to the parties a range of potential trial dates.

III.    CONCLUSION

        Good cause exists for granting a short continuance of trial in this matter to account for the

previously set trials requiring Mr. Dacus’s presence. Verizon further respectfully requests that the

Court provide the parties with a range of dates for trial, such that the parties may confer and submit

which dates work best for the parties, counsel, witnesses, and clients.




4
  Mobility indicated that, given the schedules of Mobility’s principals, Mobility would prefer a
series of dates “starting in April.” See Ex. 2.


                                                   3
Dated: December 23, 2020   Respectfully submitted,

                           By: /s/ Deron R. Dacus
                           Deron R. Dacus (Texas Bar No. 00790553)
                           THE DACUS LAW FIRM, P.C.
                           821 ESE Loop 323, Suite 430
                           Tyler, TX 75701
                           Telephone: (903) 705-1171
                           Facsimile: (903) 581-2543

                           Ross R. Barton (NC Bar No. 37179)
                           Karlee N. Wroblewski (NC Bar No. 55043)
                           ALSTON & BIRD LLP
                           101 South Tyron Street, Suite 4000
                           Charlotte, North Carolina, 28280
                           Phone: (704) 444-1000
                           Fax: (704) 444-1111
                           ross.barton@alston.com

                           Michael J. Newton (CA Bar No. 156225)
                           ALSTON & BIRD LLP
                           950 Page Mill Road
                           Palo Alto, CA 94304
                           Phone: (650) 838-2000
                           Fax: (650) 838-2001
                           mike.newton@alston.com

                           Sang (Michael) Lee (TX Bar No. 24083378)
                           ALSTON & BIRD LLP
                           2200 Ross Avenue, Suite 2300
                           Dallas, Texas 75201
                           Phone: (214) 922-3400
                           Fax: (214) 922-3899
                           michael.lee@alston.com

                           Natalie C. Clayton (NY Bar No. 4409538)
                           Darlena H. Subashi (NY Bar No. 1003605)
                           ALSTON & BIRD LLP
                           90 Park Avenue
                           New York, NY 10016
                           Phone: (212) 210-1277
                           Fax: (212) 210-9444
                           darlena.subashi@alston.com

                           Attorneys for Defendant Cellco Partnership,
                           D/B/A Verizon Wireless



                              4
                            CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on December 16-17, 2020, pursuant to Local Rules

CV-7(h) and (i), Ross R. Barton, counsel for Defendant, met and conferred with David A. Randall

and Michael Machat, counsel for Plaintiff, by email, whereby counsel for Mobility indicated that

Mobility does not oppose the Motion.

                                                           /s/ Deron R. Dacus
                                                           Deron R. Dacus




                                               5
